DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claim 1 is pending in the application.  Claims 2-20 have been cancelled.
Amendments to the claim 1, filed on 19 August 2022, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 19 August 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive. 
The applicant argues that Livi does not teach the claimed subject matter, and that the basis of the obviousness rejection is based upon impermissible hindsight, without directly indicating as to how.  The examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, in light of applicant's arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record are still valid.
(In an effort to promote compact prosecution, annotated drawings showing the features of the Applicant's current invention have been provided below.)

    PNG
    media_image1.png
    605
    724
    media_image1.png
    Greyscale
Top-down view of invention, as interpreted from the claims.


    PNG
    media_image2.png
    258
    703
    media_image2.png
    Greyscale
First cross-sectional view (across the middle from left to right), as interpreted from the claims.


    PNG
    media_image3.png
    258
    700
    media_image3.png
    Greyscale
Second cross-sectional view (across the middle from top to bottom), as interpreted from the claims.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites the limitations on lines 222 to 234 ([Pg. 11: li. 1-13]) that:
	wherein the reflection of the one or more first artistic or decorative elements on the first side, on the first reflective surface, is visible from a line of sight that is perpendicular to the front surface of the block; 
	wherein the reflection of the one or more second artistic or decorative elements on the second side, on the second reflective surface, is visible from the line of sight that is perpendicular to the front surface of the block; 
	wherein the reflection of the one or more third artistic or decorative elements on the third side, on the third reflective surface, is visible from the line of sight that is perpendicular to the front surface of the block; and 
	wherein the reflection of the one or more fourth artistic or decorative elements on the fourth side, on the fourth reflective surface, is visible from the line of sight that is perpendicular to the front surface of the block.

In the instant case, since a reflection is well-known to be based upon the position of a viewer and/or the angle of a reflective surface, and given that the view point is limited to "a line of sight that is perpendicular to the front surface", a person of ordinary skill in the art would not be adequately apprised as to how the claimed first, second, third, and fourth artistic or decorative elements on respective first, second, third, and fourth sides.  As such the claim is rendered indefinite.  (Further to the point, when the view point is at a position over the first side, the "line of sight" would not permit viewing a reflection from the second side, since it is not located near the viewing point, similarly the same can be said for any other view points over any of the other sides for any of the other reflections.)
Furthermore, it is noted that claim 1 also recites the limitation on lines 104 to 111 ([Pg. 6: li. 1-8]) that:
	wherein the first reflective surface is either perpendicular to, or extends angularly but is not perpendicular to, the first side; 
	wherein the second reflective surface is either perpendicular to, or extends angularly but is not perpendicular to, the second side; 
	wherein the third reflective surface is either perpendicular to, or extends angularly but is not perpendicular to, the third side; 
	wherein the fourth reflective surface is either perpendicular to, or extends angularly but is not perpendicular to, the fourth side

With respect to the limitation of "a reflection ... being visible from a line of sight that is perpendicular to the front surface of the block", a person of ordinary skill in the art at the time the invention was made would have recognized that - only when an angle between one of the sides and its respectively adjacent reflective surface (i.e. first side and first reflective surface, etc.) is less than 90°C, would it be possible to view the reflection as claimed.  Provided that the position of the viewer is over that respective reflective surface's area.

    PNG
    media_image4.png
    239
    753
    media_image4.png
    Greyscale

Therefore, for the purposes of examination, it is the decision of the Examiner to treat the limitation of the claim as follows - that so long as it is possible to view a reflection of at least one of the artistic or decorative elements from one of the reflective surfaces, the limitations of the claims are met.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Livi (US 4,824,729 A).
Regarding Claim 1:  Livi discloses a decorative mirror (ref. #1) comprising a sheet (ref. #2) of plate glass having a front face (ref. #3) and a back face (ref. #4) which are parallel to each other, the back face is provided with a plurality of glass (or crystal glass) pates (ref. #5 to #10; wherein the plate (ref. #5) is considered equivalent to the claimed "block") all of which have a flat front surface (ref. #12) which is glued to the back face of the sheet, that the plates can have any shape, such as a geometric shape (e.g. a sheet-like flat), and that the back face of the sheet is coated along with the back surfaces (ref. #13 to #19) of the plates, with a backing layer or foil (ref. #20) constituting the reflective surface of the mirror (figures 1, 3, and [Col. 1: li. 66 to Col. 2: li. 26] of Livi).  Livi also discloses that the mirror can have a resulting highly peculiar optical effect which originates from dislocation and deformation of the reflecting plane at each glued-on plate, and can become especially evident and detectable in the instance where the plates are colored ([Col. 1: li. 44-50] of Livi).  It is further disclosed by Livi that various methods can be employed to a mirror surface to make decorative mirrors with new aesthetic effects: the mirror can be painted directly on its front surface, resulting in a peculiar optical effect in those areas left unpainted and, hence, reflective to light, that the painted mirror elements can possess various colors ([Col. 1: li. 14-22 and 26-28]); that the mirror surfaces can have patterns formed by grinding or etching processes ([Col. 1: li. 23-25] of Livi); and applying small colored and variously shaped glass plates over a mirror front surface ([Col. 1: li. 29-31] of Livi).  It is also disclosed by Livi that a decorative mirror (ref. #21) can be obtained having a single structure on the surface thereof (see figure 4 of Livi); wherein said structure is formed from plural plates that are superimposed upon one another prior to backing, and that the back surface of each intermediate plate would have to mate perfectly with the front surface of the next plate, the intermediate plates being at least in part sheet-like (figures 4, 5, and [Col. 2: li. 27-33] of Livi).  
In view of the teachings of Livi, it would have been obvious to have combined the two embodiments in order to have a single "plate" shaped geometric structure disposed center-to-center on a complementarily shaped underlying sheet, since such a modification would have involved a mere change in the shape of the surface structure of the mirror.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, the combination of the embodiments of the teachings of Livi would clearly envisage a plate shaped structure disposed center-to-center on an underlying plate shaped structure, with the surfaces of both having the decorated mirror surfaces also disclosed by Livi.  As such, the prior art of Livi would have provided for --an art or decorative piece-- as claimed.)  See also the figures annotated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781